— Judgment of the Supreme Court, Queens County (Naro, J.), rendered July 22, 1983, affirmed, and the case is remitted to the Supreme Court, Queens County, for further proceedings pursuant to CPL 460.50 (subd 5).
Defendant failed to preserve the issue of whether he was deprived of his constitutional right to a speedy trial for appellate review (see People v Jordan, 62 NY2d 825; People v Jones, 103 AD2d 973). Were we to pass upon the merits of defendant’s claims, we would nevertheless affirm. Mollen, P. J., Mangano, O’Connor and Lawrence, JJ., concur.